Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Assignee: Kioxia Corporation
Priority Date: 09/18/2020
Claim Objections
Claim 1 is objected to because of the following:
Claim 1 recites “…. c-axis is oriented in a direction towards the first insulating layer from the second insulating layer.” This limitation is not clear as to what applicant is intended to?
Claims 11 and 13 are objected to because, “…insulating structure in a third direction perpendicular to the first and second directions…” is not understood as specification does not provide clear support to a third direction that can be perpendicular to first and second directions.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 15, and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (US 9620366, hereinafter Nakao) in view of Yamazaki et al (US 2012/0061663, hereinafter Yamazaki).
With respect to claim 1. Nakao discloses a semiconductor memory device, comprising:
a stacked structure (Horizontal structure to the right and left of CL in Fig. 3) including conductive layers (70) stacked on each other in a first direction, the conductive layers being spaced (due to CL or 42 of Fig.1) from each other in the first direction; and a columnar structure (CL) extending in the first direction, the columnar structure including: a semiconductor layer (20 of Fig. 3) extending in the first direction, a charge storage layer (32) between the semiconductor layer and the stacked structure, a first insulating layer (31) between the semiconductor layer (20) and the charge storage layer (32), and a second insulating layer (33) between the charge storage layer (32) and the stacked structure (Horizontal structure to the right and left of CL in Fig. 3) and, wherein the charge storage layer (32) comprises aluminum nitride (Col 10, lines 20 - 30).
Nakao does not explicitly disclose the aluminum nitride having a wurtzite crystal structure in which the c-axis is oriented in a direction towards the first insulating layer from the second insulating layer.
In an analogous art, Yamazaki disclose the aluminum nitride having a wurtzite crystal structure in which the c-axis is oriented in a direction towards the first insulating layer from the second insulating layer (i.e. Para 0016, 0017 & 18 c-axis are vertical as if surfaces are horizontal and when applied to vertical, then c-axis is to be pointing from outer/first insulating film to the inner/second insulating film).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Nakao’s disclosed invention and achieve c-axis orientation to improve the insulating properties.
With respect to claim 2. Nakao/Yamazaki discloses the semiconductor memory device according to claim 1, wherein the first insulating layer comprises silicon oxide, silicon nitride, or silicon oxynitride (Col 11, lines 5 – 15).
With respect to claim 3. Nakao/Yamazaki discloses the semiconductor memory device according to claim 1, wherein the second insulating layer comprises silicon oxide (i.e. Col 3, lines 30 – 35).
With respect to claim 6. Nakao/Yamazaki discloses the semiconductor memory device according to claim 1, wherein the columnar structure further includes a third insulating layer (Nakao; 33 of Fig. 3) extending in the first direction, and the semiconductor layer (20) is between the third insulating layer and the first insulating layer (e.g. at least in diagonal view). 
With respect to claim 7. Nakao/Yamazaki discloses the semiconductor memory device according to claim 1, wherein the columnar structure is surrounded by the stacked structure in a plane perpendicular to the first direction (i.e. stacked direction is horizontal and columnar is vertical).
With respect to claim 8. Nakao/Yamazaki discloses the semiconductor memory device according to claim 7, Nakao further discloses wherein the second insulating layer surrounds the charge storage layer in the plane perpendicular to the first direction (as shown in Fig. 3), the charge storage layer surrounds the first insulating layer in the plane perpendicular to the first direction (as shown in Fig 3), and the first insulating layer surrounds the semiconductor layer in the plane perpendicular to the first direction (as shown in Fig 3).
With respect to claim 9. Nakao/Yamazaki discloses the semiconductor memory device according to claim 1, wherein the columnar structure has a cylindrical shape (i.e. Nakao; Fig. 1).
With respect to claim 10. Nakao/Yamazaki discloses the semiconductor memory device according to claim 1, further comprising: a plurality of columnar structures each extending in the first direction through the stacked structure (i.e. Nakao; Fig. 1).
With respect to claim 11, Nakao/Yamazaki discloses the semiconductor memory device according to claim 1, Nakao further discloses an insulating structure (34 of Fig. 3) extending in the first direction through the stacked structure and dividing the stacked structure into a first portion and a second portion adjacent to the first portion in a second direction perpendicular to the first direction with the insulating structure therebetween, wherein the columnar structure is between the first and second portions of the stacked structure in the second direction and adjacent to the insulating structure in a third direction (i.e. 34 has horizontal and vertical portion and indeed are perpendicular to each other) perpendicular to the first and second directions
With respect to claim 12. Nakao discloses a semiconductor memory device (fig. 3), comprising: 
a first stacked structure (structure 100 to the right in Fig.3) including conductive layers (70) stacked on each other in a first direction (vertical direction), the conductive layers of the first stacked structure being spaced from each other (as shown) in the first direction;
a second stacked structure (structure 100 to the left in Fig. 3) including conductive layers stacked on each other in the first direction (vertical direction), the conductive layers of the second stacked structure being spaced from each other (as shown) in the first direction, 
second stacked structure being spaced from the first stacked structure in a second direction (left and right stacks is spaced apart in horizontal direction) perpendicular to the first direction; and
a columnar structure (CL of Fig. 3) extending in the first direction, the columnar between and adjacent to the first stacked structure and the second stacked structure in the second direction, the columnar structure including:  a semiconductor layer (20) extending in the first direction, 
a charge storage layer (32) including a first portion (left side in CL) between the first stacked structure and the semiconductor layer and a second portion (right side in CL) between the second stacked structure and the semiconductor layer,
a first insulating layer (31) including a first portion (left side in CL) between the semiconductor layer (20) and the first portion of the charge storage layer (32) and a second portion (right side in CL) between the semiconductor layer and the second portion of the charge storage layer, and
a second insulating layer (33) including a first portion (left side in CL) between the first stacked structure and the first portion of the charge storage layer (32) and a second portion (to the right) between the second stacked structure and the second portion of the charge storage layer, wherein the first portion of the charge storage layer comprises aluminum nitride (Col 10, line 25).
Nakao does not explicitly disclose the aluminum nitride having a wurtzite crystal structure in which the c-axis is oriented in a direction towards the first insulating layer from the second insulating layer.
In an analogous art, Yamazaki disclose the aluminum nitride having a wurtzite crystal structure in which the c-axis is oriented in a direction towards the first insulating layer from the second insulating layer (i.e. Para 0016, 0017 & 18 c-axis are vertical as if surfaces are horizontal and when applied to vertical, then c-axis is to be pointing from outer/first insulating film to the inner/second insulating film).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Nakao’s disclosed invention and achieve c-axis orientation to improve the insulating properties.
With respect to claim 13. Nakao/Yamazaki discloses the semiconductor memory device according to claim 12, Nakao further discloses an insulating structure (34) between the first and second stacked structures in the second direction, wherein the columnar structure is adjacent to the insulating structure in a third direction perpendicular (34 has vertical and horizontal portion that is perpendicular to first and second directions) to the first and second directions.
With respect to claim 14. Nakao/Yamazaki discloses the semiconductor memory device according to claim 12, Nakao further discloses wherein the first and second stacked structures are electrically isolated from each other (Nakao; Right and left stacks are isolated by the insulating layers in between).
With respect to claim 15. Nakao/Yamazaki discloses the semiconductor memory device according to claim 12, Wherein the first insulating layer comprises silicon oxide, silicon nitride, or silicon oxynitride (Naka; col 3, lines 30 – 35), and the second insulating layer comprises silicon oxide, Silicon nitride, or silicon oxynitride (Naka; col 4, lines 1-2).
With respect to claim 18. Nakao discloses a semiconductor memory device, comprising: 
a conductive layer (70 of Fig. 3);
a semiconductor layer(20); a charge storage layer (32) between the conductive layer and the semiconductor layer in a first direction (horizontal direction);
a first insulating layer(31) between the semiconductor layer and the charge storage layer in the first direction; and
a second insulating layer (33) between the conductive layer and the charge storage layer in the first direction, wherein 
the charge storage layer (32) comprises aluminum nitride (Col 10, line 25)
Nakao does not explicitly disclose the aluminum nitride having a wurtzite crystal structure in which the c-axis is oriented in a direction towards the first insulating layer from the second insulating layer.
In an analogous art, Yamazaki disclose the aluminum nitride having a wurtzite crystal structure in which the c-axis is oriented in a direction towards the first insulating layer from the second insulating layer (i.e. Para 0016, 0017 & 18 c-axis are vertical as if surfaces are horizontal and when applied to vertical, then c-axis is to be pointing from outer/first insulating film to the inner/second insulating film).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Nakao’s disclosed invention and achieve c-axis orientation to improve the insulating properties.
With respect to claim 19. Nako/Yamazaki discloses the semiconductor memory device according to claim 18, Nako further discloses a plurality of conductive layers (left and right stack) stacked in a second direction (vertical direction) perpendicular to the first direction, the conductive layers being spaced from each other in the second direction, wherein the semiconductor layer extends in the second direction through the plurality of conductive layers, the charge storage layer (32) is between the semiconductor layer (20) and each of the conductive layers, and the second insulating layer (33) is between the charge storage layer and each of the conductive layers.
Claims 4 – 5, 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao/Yamazaki further in view of Peterson et al (US 2020/0312788, hereinafter Peterson).
With respect to claim 4 & 16. Nakao/Yamazaki discloses the semiconductor memory device according to claim 1.
Nakao/Yamazaki does not explicitly disclose wherein the coefficient of thermal expansion of the charge storage layer is lower than that of the second insulating layer.
In an analogous art, Peterson discloses wherein the coefficient of thermal expansion of the charge storage layer (CTE 3.3 E-6 of silicon nitride) is lower than that of the second insulating layer (4 E-6 of silicon oxide) (Para 0059).
Therefore, it would have been obvious to a difference in CTEs to create compression in surrounding areas.
With respect to claim 5 & 17. Nakao/Yamazaki discloses the semiconductor memory device according to claim 1, wherein the second insulating layer applies a compressive stress to the charge storage layer (as shown in claim 4).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao/Yamazaki, further in view of Kawamura et al (US 9,754,963, hereinafter Kawamura).
With respect to claim 20. Nakao/Yamazaki discloses the semiconductor memory device.
 Nakao further discloses wherein the conductive layer, the semiconductor layer, the charge storage layer, the first insulating layer, and the second insulating layer comprise memory cell (Col 1, lines 60 - 65).
Nakao/Yamazaki does not disclose the memory structure can be NAND structure.
In an analogous art, Kawamura discloses the memory structure can be a NAND structure (Claim 12).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Nakao/Yamazaki’s disclosed invention and form NAND structure as taught by Kawamura to form three-dimensional NAND memory device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816